
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1296
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Langevin (for
			 himself and Mr. Bilbray) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Congratulating the American Society for
		  Cell Biology on its 50 years of service to the basic biomedical research
		  community in the United States and around the world, as well as the
		  public.
	
	
		Whereas the American Society for Cell Biology (ASCB) was
			 founded in 1960 to bring the varied facets of cell biology together;
		Whereas the ASCB began with a charter membership of 744
			 and 50 years later has approximately 10,000 members in the United States and in
			 65 other nations around the world;
		Whereas the annual ASCB scientific meeting is the largest
			 cell biology scientific meeting in the world and is attended by as many as
			 10,000 scientists, students, exhibitors, and members of the scientific
			 press;
		Whereas attendees at ASCB Annual Meetings present the
			 results of their own research and attend other presentations on cutting-edge
			 advances in cell biology;
		Whereas the ASCB publishes influential publications
			 including the scientific journal Molecular Biology of the Cell, the quarterly
			 journal CBE—Life Sciences Education, and the monthly ASCB Newsletter;
		Whereas ASCB committees provide members with opportunities
			 to advance research, further collaboration, improve biology education, attract,
			 retain, and further the professional development of underrepresented minority
			 and female scientists, communicate science to the public, educate government
			 officials about science, and further career development for all scientists;
			 and
		Whereas the ASCB is proud to count among its members the
			 recipients of many prestigious national and international scientific awards
			 including National Academies of Science membership, Lasker Awards, and 24 Nobel
			 Prizes: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the American Society for Cell
			 Biology (ASCB) on its 50th anniversary of service to the basic biomedical
			 research community;
			(2)recognizes and
			 celebrates the work of legions of ASCB volunteers and dedicated staff;
			(3)expresses the
			 gratitude of the United States people to the members of the basic biomedical
			 research community for their contributions to the improvement of the health and
			 well-being of the citizens of the Nation;
			(4)recognizes the
			 role the ASCB and its members play in developing future generations of cell
			 biologists and other life scientists, increasing the numbers of
			 underrepresented minorities in science, and mentoring women and early career
			 scientists; and
			(5)recognizes the
			 role the ASCB and its members play in communicating biomedical advances to the
			 public and educating government officials in the development of science-based
			 policies.
			
